DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 7,533,068 and 8,686,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 80, in combination with other limitations of the claim, the cited prior art fails to teach “a plurality of coupling devices wherein each coupling device in the plurality of coupling devices couples a pair of quantum device wherein a non-planar graph is embedded into the plurality of quantum devices and a set of quantum devices in the plurality of quantum devices are nodes of the non-planar graph” structurally and functionally interconnected with other limitations as required by claim 80, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 81-90 are allowed as being dependent on claim 80.
With respect to claim 91, in combination with other limitations of the claim, the cited prior art fails to teach “receive the definition of the computational problem;4LEGAL\52867183\1Preliminary Amendment generate a mapping of the computational problem; transmit the mapping to an analog processor, the analog processor comprising a plurality of quantum devices and a plurality of coupling devices, the mapping including initialization values for at least one of the quantum devices in the plurality of quantum devices and initialization values for at least one of the coupling devices in the plurality of coupling devices, wherein a coupling device in the plurality of coupling devices couples a corresponding respective quantum device in the plurality of quantum devices to at least one of a nearest neighbor of the respective quantum device and a next-nearest neighbor of the respective quantum device” structurally and functionally interconnected with other limitations as required by claim 91, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 92-96 are allowed as being dependent on claim 91.
With respect to claim 97, in combination with other limitations of the claim, the cited prior art fails to teach “mapping a graph representing the computational problem onto at least a portion of the lattice of nodes; evolving the quantum processor after mapping the graph onto at least a portion of the lattice; determining a value of at least one node in the lattice of nodes after evolving the quantum processor; and generating a carrier wave embodying a data signal comprising a result for the computational problem, wherein result for the computational problem comprises the value of the at least one node in the lattice of nodes” structurally and functionally interconnected with other limitations as required by claim 97, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 98 and 99 are allowed as being dependent on claim 97.
Claims 80-99 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 7:00 am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844